Terminal Disclaimer
The terminal disclaimer filed on May 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,872,791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior arts, Friedrichs et al. (U.S. PGPub. No. 2012/0215216) and Gilbert (U.S. PGPub. No. 2011/0071518) were found to be pertinent to the claimed invention. ) discloses providing an output controller (ESU control system 110 in Fig. l) that is configured to select one among a plurality of output characteristics ([0023]-[0020]) and depending upon the selected output characteristic, the output controller generates a control signal (‘d2’ signal that is inputted to the DC-AC Boost in Fig. 1) that controls a PWM. Specifically, Friedrichs discloses that during a constant voltage output characteristic and a constant power output characteristic, the output controller generates the control signal having a varying duty cycle ([0033]-[0034]: "the duty cycle d2 is set to increase or decrease the output voltage to match Vmax"; [0030] -[0032]: "duty cycle d2 is varied by the current mode controller to maintain current at a fixed value”). As such, Friedrich fails to disclose the method step of generating a second control signal having a fixed phase and fixed duty cycle during the constant power output characteristic.
Gilbert discloses providing two drive signals to a PWM, wherein the two drive signals are out of phase, so as to vary the duty cycle or the pulse-width of the output waveforms ([0032]). However, it fails to disclose providing a control signal having different fixed phases depending upon the output characteristic.
As such, the prior art does not disclose, teach or suggest a method step of generating a control signal to control a PWM resonant inverter, wherein the control signal has different fixed phases and either varying or fixed duty cycle depending upon the output characteristics (e.g. constant power, constant current, and constant voltage) as claimed in independent claim 14. As such, claim 1 is allowed. Accordingly, claims 16-33 are allowed as being dependent on allowable independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/27/2021